U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36378 PROFIRE ENERGY, INC. (Name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Exchange Act: Common Stock, $0.001 par value Securities registered pursuant to section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yes þNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.¨ Yes þNo Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. ) þ Yes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ YesþNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which our common stock was last sold, as of the last business day of our most recently completed second fiscal quarter was approximately $22,576,213. As of June 27, 2014, the registrant had 48,041,563 shares of common stock, par value $0.001, issued and outstanding Documents incorporated by reference:None 2 Table of Contents Page PART I Item 1. Business 5 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 28 Item 2. Properties 28 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 28 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 51 PART IV Item 15. Exhibits and Financial Statement Schedules 51 SIGNATURES 54 3 PROFIRE ENERGY, INC. Unless otherwise indicated by the context, references herein to the “Company”, “Profire”, “we”, our” or “us” means Profire Energy, Inc., a Nevada corporation, and its corporate subsidiaries and predecessors. Unless otherwise indicated by the context all dollar amounts stated in this annual report on Form 10-K are in U.S. dollars. Information Concerning Forward-Looking Statements This annual report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are based on management’s beliefs and assumptions and on information currently available to management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to, statements relating to our future actions, intentions, plans, strategies, objectives, results of operations, cash flows and the adequacy of or need to seek additional capital resources and liquidity.Without limiting the foregoing, words such as “may”, “should”, “expect”, “project”, “plan”, “anticipate”, “believe”, “estimate”, “intend”, “budget”, “forecast”, “predict”, “potential”, “continue”, “should”, “could”, “will” or comparable terminology or the negative of such terms are intended to identify forward-looking statements, however, the absence of these words does not necessarily mean that a statement is not forward-looking.These statements by their nature involve known and unknown risks and uncertainties and other factors that may cause actual results and outcomes to differ materially depending on a variety of factors, many of which are not within our control.Such factors include, but are not limited to, economic conditions generally and in the industry in which we and our customers participate; competition within our industry; legislative requirements or changes which could render our products or services less competitive or obsolete; our failure to successfully develop new products and/or services or to anticipate current or prospective customers’ needs; price increases; employee limitations; or delays, reductions, or cancellations of contracts we have previously entered into; sufficiency of working capital, capital resources and liquidity and other factors detailed herein and in our other filings with the United States Securities and Exchange Commission (the “SEC” or “Commission”).Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements and we hereby qualify all our forward-looking statements by these cautionary statements. 4 These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to amend this report or revise publicly these forward-looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Exchange Act) to reflect subsequent events or circumstances, whether as the result of new information, future events or otherwise. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Commission. PART I Item 1.Business Overview We were originally incorporated in the State of Nevada on May 5, 2003.Since October 2008 we have been engaged in the business of developing combustion management technologies for the oil and gas industry. Consistent with our historical objectives, we intend to continue the expansion of our sales and services to the oil and gas industry, and we intend to improve the industry’s burner management technologies. We plan to accelerate the growth of our sales staff to help meet potential demand, especially where such demand could be augmented by recent and potential legislative changes in the United States.We believe that hiring qualified sales personnel will help us generate and fulfill a growing demand for our products.With the addition of such sales personnel, we plan to expand into other regions within the United States to offer our products and services. In particular, we are looking to significantly expand our operations in the states of Colorado and North Dakota, where we believe legislative and business drivers, respectively, may provide for increasing sales. We intend to use some of the additional sales personnel to help establish international sales and distribution channels, including channels that we feel can be highly scalable, such as working with original equipment manufacturers to distribute our products. In order to facilitate the success of our sales team, we plan to add to our service team throughout the United States and enhance our service presence, especially in high-growth areas.We currently have service personnel located in Colorado, North Dakota, Texas, Pennsylvania, and Utah.With recent legislation in Colorado, we see the need to accelerate the growth of our service staff there and will strategically enhance that of other locations as opportunities arise. Our Canadian office continues to provide oilfield services to support its product sales, as it has done historically. As we prepare to grow our sales and service teams, we remain dedicated to providing top-quality and innovative products.We plan to add personnel to our current research and development team, and extend our product line by developing new burner management systems with updated capabilities to match market demand.We also plan to use our research and development resources to extend our brand by developing valve technologies that complement our current products. 5 Principal Products and Services We design, assemble, install, service, and sell oilfield combustion management technologies and related products such as burner management systems, flare ignitions systems, fuel train components, secondary airplates, and valve actuators.Our products and services aid oil and natural gas producers in the safe and efficient production and transportation of oil and natural gas.Our primary products are burner management systems, as described below. In the oil and natural gas industry there are numerous demands for heat generation and control.Oilfield vessels of all kinds, including storage tanks, separators, line-heaters, dehydrators, treaters, amine reboilers, and free-water knockout systems, require sources of heat to satisfy their various functions, which heat is provided by a burner flame inside the vessel.A burner flame is integral to the proper function of the oilfield vessel because the vessels use the flame’s heat to help separate, store, transport and purify oil and gas (or even water).The viscosity of the oil and gas is critical to a number of oilfield processes, and is directly affected by the heat provided by the burner flame inside the vessel. Our products help ignite, monitor, and manage this burner flame, reducing the need for employee interaction with the burner, such as for re-ignition or temperature monitoring.As a result, oil and gas producers can achieve increased safety, greater operational efficiencies, and improved compliance with changing industry regulations.We believe there is a growing trend in the oil and gas industry toward process automation, and burner management automation fits squarely within this trend.Also, there is an increasing need for skilled combustion technicians.In addition to selling products, we train and dispatch combustion technicians to address this industry need in both Canada and throughout the United States. Before we began designing and selling burner management products, our primary focus was on providing installation and maintenance services for the products and systems of other manufacturers.After providing installation and maintenance services for several years, we decided to pursue the development of burner management technologies, and we began work on a proprietary burner management system to ignite, monitor, and manage the burner flames used in oilfield vessels.Our principal objectives in developing our proprietary burner management system were to: · provide a safe, efficient and code-compliant method to ignite, monitor, and/or manage burner flames in the industry; and · ensure the system could be easily controlled by oilfield operators. With these objectives in mind, we initially developed the PF1100 burner management system in 2005.During our fourth fiscal quarter 2011, we introduced the PF2100 burner management system.The PF2100 offered increased expandability, remote access and data-logging features compared to the PF1100 model.The PF2100 system has proven more versatile and capable than the PF1100, and allows the end-user to more easily manage a wider variety of combustion vessels.It also complies with CSA and UL ratings.While we still support our PF1100 system, we no longer manufacture or sell it. During our second fiscal quarter 2013, we released the PF1300.The PF1300 is a flare-ignition system that provides fundamental ignition capabilities for combustor and open-flare vessels, and can relay flame-status to a remote site. 6 In May 2013, we expanded our product line, announcing the PF1800.The PF1800 is a mid-range burner management system option that provides fundamental burner management functionality, such as burner re-ignition and temperature management.As a simplified burner management system, we do not expect the PF1800 to become a flagship product but rather to fill a void in the industry’s burner management needs.The PF1800 became available for sale in June 2013. Our systems have become widely used in Western Canada, and well-received in the United States market, with sales to such companies as Chesapeake, Anadarko, Exxon-Mobil, Shell, ConocoPhillips, Devon Energy, Petro-Canada, Encana and others, and are sometimes delivered by one of our distributors.Our systems have also been sold or installed in other parts of the world, including France, Italy, Russia, Ukraine, India, Nigeria, the Middle East, Australia, and Brazil. While we seek to expand our international activities, our principal focus is on the North American oil and gas market. We believe our burner management systems and flare-ignition system offer certain advantages to other burner management systems on the market, including that they: · meet or exceed all current relevant codes and standards (e.g. those established by CSA and UL), while many competing products are often not certified to industry codes; · easily install with clearly marked component I/O; · have easily accessible and removable terminal connections; · rapidly shut down on flame-out; · use DC voltage spark ignition; · accommodate solar panel or thermoelectric generator applications with a low-power design; · enable auto-relight or manual operation;and · include transient protected fail-safe circuits. In addition to our burner management systems (PF2100 and PF1800) and flare ignition systems (PF1300 and PF2100F), we design (and also re-sell) other technologies and products, including: · specialized burner management systems (e.g. PF2100i) intended for use in specific firetube vessels (e.g., incinerators); · valve train products, including valves, valve actuators, gauges, and installation products; and · miscellaneous componentry such as: o solar-power generation kits, o add-on cards to expand the functionality of a given system, and o a proprietary airplate that meters secondary airflow to the burner, allowing for more optimized combustion and reduced emissions. In addition to offering product, we provide maintenance on the burners of vessels where our product is installed. We frequently assess market needs and look for opportunities to provide quality solutions to the oil and gas producing companies we serve.Upon identifying a potential market need, we begin researching the market and developing products that might have feasibility for future sale. 7 Principal Markets and Distribution Methods Initially we focused our sales efforts primarily in Western Canada, with an office in Edmonton, Alberta. Given our success in that market, we determined to expand our sales efforts to other markets, including the U.S. market.Pursuant to our development strategy, we purchased office and warehouse space in Lindon, Utah in 2010 and opened an office in Houston, Texas in 2012 to serve our current and potential clients in those regions.In 2013, we expanded our warehouse space in Texas.In 2014, we opened another warehouse facility in Texas (service center), and opened additional offices in Oklahoma (sales office) and Pennsylvania (service center). We realized an increase in our U.S. sales during the 2013 fiscal year, and attribute this increase to (1) increased sales people, (2) a growing network of sales contacts in the U.S., and (3) an increased ability to sell our products on economic merits, rather than regulatory pressures.We anticipate continued sales growth in both Canadian and U.S. markets, but expect the latter will grow more quickly than the former.We anticipate both markets will continue to present suitable demand for our products, partly due to increased energy development and production in those markets, although local environments, regulations, and needs will impact the product mixes that will prevail in individual markets. Currently, we are looking to increase the scalability of our business model as we prepare to serve an expanding customer base with our growing product lines.Recurring revenue models, sales through distributors, and other high-scale strategies will become increasingly important for us to pursue as we seek new levels of market penetration, revenue and net income. While our primary market is currently the North American oil and gas industry, we also work with various international distributors to distribute our products through North America, Brazil, and Australia, and are pursuing a number of additional distribution relationships in other countries. While we have recently focused on opening distribution channels in Mexico and Russia, the current political unrest in Russia has led us to curtail our efforts there for the foreseeable future, with hopes to restore such efforts when the political environment stabilizes. We believe that by maintaining strong relationships with our current customers, consistently delivering exceptional products, and pursuing highly scalable revenue strategies, we will see continued—and increased—growth in year-over-year revenues. Competition Based on our experience, we believe most of the other companies in our industry are either small-sized service companies or product retailers who sell products but have a limited service department to support their products.In the U.S. market, there are several companies that are marketing related and somewhat similar products.They include SureFire, Platinum, and ACL (note: Some larger conglomerates, such as Siemens, Honeywell, and others, manufacture BMS for very sophisticated refinery environments and some larger (e.g. forced-air) systems in the oilfield. But they have not, historically, emphasized sales for natural draft smaller- and mid-size oilfield applications). We had previously included TitanLogix as a competitor, but their recent voluntary recall of their FGI 351 burner management system—together with their recent announcements of additional products in other areas of the industry—suggest to us that they currently do not have a directly competitive position in our area of the industry. 8 These competitors are focused regionally and tend to have operations that are limited to areas close to their headquarters.While we believe price is a significant component of competition within our industry, we believe the most important competitive factors are performance, quality, reliability, durability, and installation/service expertise.To that end, we have primarily sought to create high-quality innovative products, then sought to constrain costs without comprising those primary characteristics, and we expect to continue to remain highly competitive in the industry. To help assure our customers of our commitment to quality and safety, our burner management systems have been certified to comply with CSA and UL ratings. We recognize that the oilfield services industry is highly competitive, and as our segment within this industry grows and matures we expect additional companies will seek to enter this market.Many of these companies may be more highly capitalized, more experienced, more recognized or better situated to take advantage of market opportunities. Sources and Availability of Raw Materials We have a limited number of contracts in place with the parties from whom we acquire the parts used to manufacture our products.We believe, however, there are adequate alternative sources for the parts needed to manufacture our products available to us should they be needed.In the past, we have not experienced any sudden or dramatic increase in the prices of the major parts or components for our systems.However, some of the components that we resell, such as some of our valve products, are available from a limited number of suppliers. If our access to such products became constricted, we could experience a material adverse impact on our results of operations or financial condition. We have, however, recently released a proprietary valve-actuator product, and anticipate our dependency on these limited componentry suppliers could diminish in the future, with increased proprietary-product development. As we anticipate increased revenues—and continued development of proprietary products—we expect to review our relationships with certain suppliers, to help ensure we are working with suppliers that best meet our needs and the needs of our customers. Because many of the component parts we use are relatively low-priced and readily available, we do not anticipate that a sudden or dramatic increase in the price (or decrease in supply) of any particular part would have a material adverse effect on our results of operations or financial condition even if we were unable to increase our sale prices proportionate to any particular price increase.If we experienced a significant increase in the cost of a significant number of the parts we use to build our systems, such could have a material adverse impact on our results of operations or financial condition until we are able to adjust our sales prices accordingly, which could potentially help mitigate the effect of such cost increases. We contract with a third-party fabricator to manufacture our burner management and flare-ignition systems, specifically the PF2100, PF1800 and PF1300.This has helped to improve manufacturing efficiencies.Under the direction of our product engineers, the manufacturer is able to procure all electronic parts, specialty cases and components, and from those, assemble the complete system.Using specialty equipment and processes provided by us, the system is tested on-site by the manufacturer and if the finished product is acceptable, it is shipped to us for distribution. We subsequently perform our own quality control testing, and ensure the programming for each system is ready for the anticipated environment of the customer.Shipments to us (from our manufacturer) are usually limited to approximately 400 systems, so that in the event any one shipment is lost or damaged, inventory levels are not seriously impacted.The entire process is typically completed within sixty days of receiving the purchase order.While we have a contract in place with this manufacturer, should we lose its services, for whatever reason, we believe we inventory sufficient product to meet our customers’ needs in the event of short-term supply chain disruptions.We also believe we have adequate alternative manufacturing sources available, that while such a loss might result in a temporary short-term disruption, we do not anticipate such would result in a materially adverse impact in our ability to meet demand for our products or results of operations, financial condition and cash flows for a significant period of time.We are active in seeking alternative manufacturing options to ensure that our current fabricator is competitive in price, manufacturing quality and fulfillment speed, especially as we increase our production levels for a growing customer base throughout North America. 9 Dependence upon Major Customers During the fiscal years ended March 31, 2014 and 2013, the following customers accounted for more than 10% of our total revenues: Year ended March 31, Customer Chesapeake Energy 21
